Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered August 16, 2000, convicting her of robbery in the second degree (two counts), assault in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
At an independent source hearing, the People established by clear and convincing evidence that the in-court identification of the defendant was based upon the witness’s independent observation of the defendant during the commission of the crime (see People v Thomas, 51 NY2d 466, 475 [1980]; People v Ashe, 297 AD2d 287 [2002]; People v Hyatt, 162 AD2d 713 [1990]; People v DeMaio, 154 AD2d 386 [1989]).
Viewing the evidence in the light most favorable to the prose*545cution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Smith, J.P., Krausman, Crane and Mastro, JJ., concur.